Case 3:19-cv-00512-BAJ-SDJ Document 7 09/16/19 Page 1 of 30

A COMPLAINT UNDER THE CIVIL RIGHTS ACT,
42 U.S.C. § 1983

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

Robect Clat k Lol 7&6

Plaintiff Inmate Number

VERSUS

Same le Baas PlairtitLe Lit Arneadel.
Mather Gamble Chil S7 men

Kandy Laucspele 2° Ideag. _ -
Ye lud page E 30 /F- cyl 2- BAS Ms

Coatiaurd ga 2
(Enter above the full name of each
defendant in this action.)

 

 

Electronic Filing Pilot Program
In accordance with the Procedural Rules for Electronic Filing Pilot Project, General Order
2012-01, inmates who reside in or are transferred into Louisiana Department of Corrections facilities
participating in the Electronic Filing Pilot Program shall receive orders, notices and judgments by
Notice of Electronic Filing (“NEF”).

Instructions for Filing Complaint by Prisoners
Under the Civil Rights Act, 42 U.S.C. § 1983.

The names of all parties must be listed in the caption and in part III of the complaint exactly
the same.

In order for this complaint to be filed, it must be accompanied by the filing fee of $400.00.
In addition, the United States Marshal will require you to pay the cost of serving the complaint on
each of the defendants.

If you are unable to pre-pay the filing fee and service costs, you may petition the court to
proceed in forma pauperis. You must sign the affidavit, and obtain the signature of an authorized
officer certifying the amount of money in your inmate account. If pauper status is granted, you will
be required to pay an initial partial filing fee and thereafter, prison officials shall be ordered to
forward monthly payments from your inmate account until the entire filing fee is paid.

P. |

 

 
You will note that you are required to give facts. THIS COMPLAINT SHOULD NOT
CONTAIN LEGAL ARGUMENTS OR CITATIONS. ALSO, DO NOT INCLUDE EXHIBITS.

Submit the complaint and pauper affidavit to the Clerk of the United States District Court
for the Middle District of Louisiana, 777 Florida Street, Suite 139, Baton Rouge, La. 70801-1712.

I. Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action or otherwise relating to your imprisonment? Yes (VINo =)

B. If your answer to A is yes, describe each lawsuit in the space below. (If there is more
than one lawsuit, describe the additional lawsuits on another piece of paper, using the same
outline.)

1. Parties to this previous lawsuit

Plaintifi(s):_ fobert C lack

 

 

nN

. Court (if federal court, name the district; if state court, name the Parish):

US, Aishict Coact Sdelle Nidictaf LA

7

 

3. Docket number: l7~cV- WI- RAT -EWD

4. Name of judge to whom case was assigned: Lucien A. Jac ks 20

 

in

. Disposition (for example: Was the case dismissed? Was it appealed? Is it still pending?):
isms she thaw) gee war. t ele ars evens,

     

 

nN

. Date of filing lawsuit: ___ fe bivary AA 2017
. Date of disposition: Maeh "24, 72018

~

C. Have you had any previously filed federal lawsuits or appeals, whether or not related to
the issues raised in this complaint, dismissed by any federal court as frivolous, malicious,
or for failure to state a claim for which relief can be granted?

Yes No =

PR.

 
Case 3:19-cv-00512-BAJ-SDJ Document 7 09/16/19 Page 3 of 30

CONTINUED FROM PGE

OEFENDANTS IW THIS ACTIONS

Darrel Yannoy
Kriska Thomas

Brade ly Aa Lonb
C First Mame Unknown) Khears Ca lolerel ab La. Stake 0.)

( Fis! Name Unkiown) Teaes Ch Mr at Le, Stok her.)
Sherry! Corde
CFs if Marne ba kava ) fo10 (fA Lt, Lbael at haste fea. \

Lynthia far k
Jane Dave C Uaknewn emer aaty yeh tal Achahon whom

dented Mbit meden! Lale, robe vfeol Plain ef

and mace ahepsive temaths Iladrd lf fy fegues hag care)
Vane Doe #) (oAiciales) tespoasip le for natksing policy anol

raining ¢ LA pertaining b atady Aphor'a ) |

fahnip wWhittekes
self Travis
Joseph FG, Lamartinete

Tracy falasot
( Fist "it ykaaun frac ey (Le. Ste hea cra / bi her)

L. Ducote CAiegistered nurse aad Step] tespurdsat athe Steh fa)

Seth Seth
Sen Dee (3 tep.2 tespoadeat ts) whe pemanchect Step l beck ty ff; tee |

hee! wttot castuebions on what ty ch aad ben ‘gnotedd
resvbmacssson ot Step 2)
All Defendants are being sued iA bis w her afbclal andrcbvidal

Capo ity, plel

 
Case 3:19-cv-00512-BAJ-SDJ Document 7 09/16/19 Page 4 of 30

PAM SIZULD Fidel F4GL 4

(Fi: Jf Wise 440 Aharon) Kh ta ty SFist Meat Uhre) Jones;
“Shea She ryd Oa96 fies fr, tg! Now Lb hareut ) host ; eva thie hack;
Sees EL, TOhA dor #7, Juha hse #2; Soha bee #3

, 3;
Tol i fue wey

ou on send cots tfe Lite Jided aw aHocheo
wget mh eg Whhd * Ye uy ao p writes Migsehs.

 

 
II.

UI.

Case 3:19-cv-00512-BAJ-SDJ Document 7 09/16/19 Page 5 of 30

If your answer is yes, list the civil action numbers and the disposition of each case. You
must identify i in which federal district or appellate court the action was brought.

   
 
 

Midelle Distr 4 of Toe y1ana

Place of present confinement: we j Zeke o

A. Is there a prisoner grievance procedure in this institution?
Yes (4 No( )

B. Did you present the facts relating to your complaint in the state prisoner grievance
procedure?

Yes (Y¥No( )

C. If your answer is Yes:

1. Identify the administrative grievance procedure number(s) in which the claims raised in

this complaint were addressed. A@PH LS P -20/6 — 6 PRE fle! en Bfabl bo &
doorweled £8 p— DIHY-PYCL 2 2 P20 ~d -#RP: a0 DS iLy bib est
2. What steps did you take? Sirp |aacl2 exceat ASP~20/9- D462 whith we

5 watuneld

   

Aid

de psuereed

 

3. What was the result? } fb ff 2
at igancect DR f Liliag all wage.

D. If your answer is No, explain why not:

 

 

 

Parties
(In Item A below, place your name in the first blank and place your present address in the
second blank. Do the same for additional plaintiffs, if any.)

A. Name of plaintiff(s) Aebec! Clas k
Address ate 17S k of,

In Item B below, place the full name of the defendant in the first blank, his official position
in the second blank, and his place of employment in the third blank. Use Item C for the
names, positions, and places of employment of any additional defendants.

0,3

vest
 

IV.

B. Defendant _“Cames Leb laac is employed as
Secretary at é

 
   
 

C. Additional Tefendans

   

ty, / ee of bmeat Lea tel 6a L P i

Continvel ga Abfeched fege—____

 

Statement of Claim

State here as briefly as possible the facts of your case. Describe how each defendant is
involved. Include also the names of other persons involved, dates, and places. Do not given
any legal arguments or cite any cases or statutes. If you intend to allege a number of
related claims, number and set forth each claim in a separate paragraph. (Use as much space
as you need. Attach extra sheets if necessary.)

pe Platatif{ (ee Aabect Clark,

 

DAL FF GN73G , also / pod OS Ns,

Haiva Se Kay Llavk Ls (2 teansgender
LWORIAA oth gates di photta.

ge S775. lack 1s an 0 tama te Loused
i the Lourt jana Department at Piblic
Safely and Cotteetions (OOC).
Spee Lie ally che certcle at Lows tanK s
State feaiteatiacy (LS PY,

3, Ds, Clack Fata Gs) cient Fie year

 

pHtache pages.
Case 3:19-cv-00512-BAJ-SDJ Document 7 09/16/19 Page 7 of 30

CONTINULO Fett PAGE 4
EE Pachies Ceont-anued):
Deleadanl Datel Yantoy 43 eanpleyed a$ Hod bdoden of
hovissane Stade feateatiary GSP),
Debecdart Kriatea Thames 15 emphyrd as Abahl fv bh
Decks of LSP land 4. a be head to be Me Mabel Fold bre her
fis the Shite of Jowrsisaas Dept. of Robhe Solely and Cont, (000);
Octendantd Breach ly dolomb 13 enyleye ct as @ (osu af LSP
Deleadaa! Cisst Meme Lnhaon beams 1s eouphoyros « Cobrelad LSE;
Deterdaal G,4 Ab ne Uak sun} Sone Py empleyed as a dd. bobael off sf
Defraco at She sy! loodse 45 pm Moye 43 Aisertaat bvordeon ond
Pree Cydiashe of LSP:
Delradont bi i1s4 Meme UshaourdGesse 43 eonrployed as a dd. beled lp
beled Cynthia Rack is Capleyrd as a medial praadiaec al LSP;
Cokaabdl Deleadaat Jore Dee i: an ployed aa on Eneigaryy Medool
hatin ad 43?;
Deleadeat Sane Dor 45 Pm boyet as a policy stake, ands
Stell trames pre Youn: “4 ¢y Tran igtnders ae Mfar gender Miphwve
avid vs be heved ty be Jane: feblanc, Devrirl Vontey,
Tosead FG. howartinerep , a antler Tracy Falgot;
Deleadant frrtonia ih, Hoke, + #3 employee @s Assriteat hide od l Sf
Defended Toll Trawes th Caphyed oa Doc Chel of Opuatins 21 hee,
Deleodaal Toseph £6. Jamectiarie #'s employee! as Deputy |
tdaiden aad tha I head! ot 45h;
Delendant Trety fol, out 4s emphyet a: Assis that LU vida
aa Over Medeal a) did, | feo lh, servers s
Delndanad Crist Warne Lh known Tracy 1s eonployet ws a
Sonal workers of 4SP3
Fage 4.1
Case 3:19-cv-00512-BAJ-SDJ Document 7 09/16/19 Page 8 of 30

CONTIN ULL FROM PAGE ¥

Aelesdaat Lb, Ducele rs ewnployed as a hegs tere cd
Wyse oad @ Steg | dependant at LSP
Deleadaat Se th Sed as eanpleyeoh ai Chil of

Ovead ons al 4s p .

Sefencleat Joh4a Doe 3s employed as a Step 2 ARG.
Respeadant at Déc.

Gil Delerdo ats ase berg sued in di Or hee!
ollicial andi: tadidoal copeeity.

frege 9,2
pee
py caoeh

 

wo Case 3:19-cv-00512-BAJ-SDJ Document 7 09/16/19 Page 9 of 30

CINTINUED Fpor PGE BY

IZ 4S TATL M2AT OF clara Ceotinued Ye

4, Dye the Lllowka yours Ploint EF gerradreally
Spoke wrth dekendant Or. Mothenv dehy ; aad seteral soeved

101 kes pedetaag te plisen ody sbnen Is, phat’ Hs Ars thy vt berg
(aged, the avy seew tty ad inmates reaed te plaal ef if feaaal ty
aad Aew the flared itt reacted to Negative teactions , Aa she fell
aad passible solutigns wher plant ft dy J ad haow howd + Inspr,

5, Geader Ay sphoria is a omedreal eondtign ta which
aa individuals gence ideally aed sd t ication Ab Fer from
the geader assigned at bith.

Lb. Mhdieal pralessionals agree Hal acndr Aysphoria is
a secous meceal cond tian requirea hudread contusming to
the Staodlares of Core ¢ $00). The chacal aceepled sheaderds
for He trealmnea! of geod dy sphor 1a ate in the ted td Ralessional
Assaciation to Tansgealer Mel ard is eahtkd the Shards ds at
Care .

7 Despite asssciatiens with Debeadent Gamble 1 Valious
social workers aad piychotie drugs, Plorat {continues to struggle
ater tally with be oppeatance aS a nate as wel as otees eh on
coasteatly try b Ab iniaze het,

8, Whea the plant AE arttwed at DOC oa Sanvery Al 20ly,
aad ole whea plantiff ar:veed gt sSP seevily shaved
Aer Aeod aad this Aurted bor wrorts.

Page Wet-.0.1

 
Case 3:19-cv-00512-BAJ-SDJ Document 7 09/16/19 Page 10 of 30

9, Pharaddd brgad do seek edi ative bien + feel athahve
and raga gedd sa unprotected sex wteel wealed,

100 Plow AE ceroithed Av, ty ehiaduss aud atleagted to
(€-a10W Aer cranial Jair She ande An oun c date: $¢ thal
She couled appeal oad preseat Aeaelt Aas ot aml although
Vie je Ord aas aie @ “0,4 boC and £37 poheies.

WH. Plaie iif alto araataraed Gt cone! Fiageemacl pest her
Pager Nip. which is ake aguiad DOC asd ASP pahitrts.

‘A. Plant Af i - sel aad si, Hl ie hues te anjijer de “eoberd
ond oth ae heousle dyrch Ae achayled ef leariaak Ody fave
DeRoy Chirk ~ ox Denes Clark, os Aer acknane whee ry
"Vello” Yel the ctl coll gal shake Wh vided ate tel of
fer Gun ACL badly,

13. Moat! sovgh! Ach via Courselings Suese! bdajfers
wood ia Go -siry futly vod wH 3d te bag Che ad t f to sve Abedoat
Gouble or of ewid/ SC scold! Av tor diya ha Aue 0: 4 wba st,

4 Par iff began ty wet he ohh de thep aiaet Ave
ANgtawn ec ches COn. tra lly. Lonitgerntfy, de beabogt Lowkhe
prise sibecd her che ping aedirot ath.

» 6. Poval HH begaa 4 fear to sprek fy seeunty alist
foiptica, drwantel sexual advert, Mareats , aad Aonoismeats
because she was dl by delecdon! festa Hal sh wot hut
Arr pooleehar Lacan dich f Mec! w IA sath: Aditi arches
a tesoh plant ff wold on hy Le abk +o Luc n admin stotue
Seqragalion CAd, Seq.) eo Protec tod Crhdy which are Facto

seeun ty gtetey se, 1a which @a jeatol L on abowed wat
of @ siergde occupant a cell bo ore Aon A day.

foe Gu Y.O-

 

en
Case 3:19-cv-00512-BAJ-SDJ Document7 09/16/19 Page 11 of 30

Hor Plot My Ve shoul became 2 horror aad in bee.
ol 2015 she oWempled surerde aller ay hing to be novel due bp
such thieats of laf , fountia ‘ ard Aonoisqnats being rgaoteds
She hung Ansell ant had ty be evt Aon, Mr feck wes
biurjed aac! she Yeo vf blhod hi sevreed doy: atlerseds.
7, Less Han a weeh alder the sorerde ote '
See wily aHempled dp place Ae back on the Saat hew aad
diserphaect her bar relosiag to gol obs: Sseeurity guards ol pload It
to be a nen LM by explaining t, sociol worker Mh, Margen why
plant df Id aod vied te be plecod hath sa Hf svinupaent, she
aHeapleo! + help by contacding chossteatier offiert Doviyl
fee, IA. hee placed an ankpown off tadht A ploab fs frolectian
Leonean dist 3 fh C bis Lf Nenne sty we wes aot savelyed ye?
plot td read! ao Arges tute around Ain os a teh, This geue
tredeace to belerdaat Rosso» Mired,

16. Plant f f filed a Heol, Lore Rogue st bem , dumber
00K 77 egeeiting ty see delendial Lambe acd receive Couniehing
or May 4h, 2G, becavst she haew Ai Ate eves on Do ager
ve to the wef sr woe! peeacheoty sof fer tian yontarres
episodes ot | parted ¥ and wen depusvian spite SA hy her gender
™ 4, Ln June $,ad06, plat lt spoke with Detendaat Loamble
aad he soil Ae would sprak to deendlaa} daveigere obeyt
placing pliant Hh on deine? Merofy- betindoa! Arable Megdt
Zz, todAt pet ay + Amself,

20. 0a Ture 42016 Plain HEL aot belideaos havexyree
and srquetedl fos hie ty seheobk an ayypera dertat ty have
plaod ff ploeed or donne therapy a e0e sespunokd,

Sege BZD G02,

 
Case 3:19-cv-00512-BAJ-SDJ Document 7 09/16/19 Page 12 of 30

Ql. On Sure 26, 20h, plant ty caate onebfey Mealll,
Love & equent | Pombe! O245 te peyvritiag theragy aad taletmatron
on the etteets of avh -cojalion. which rs pr serrgieal tel. Yrahaeat
of femsmiag the teshicoh.

J2. The Ranergany thd eof Kechaton CFAMT) wh
nteviewed praiat, ff pl taining to 4 seolfeS ploutf t hav tying to
be a wanan'! aad Ald fer, “yy 7é nila Wena, Ond Je are
not going te trea yes hke oar oe aahe you one, Me we §
real Aaielyl and beligererte

23. Ln July 22, 06 plantff sought the Ah of soe |
wos kes hs, Shee vy Plast If explaned 4) her fow betrcluel bomb le
told plantilt Yul Hs we: Sotte “ew ground "at ASP and
esseatially Shere wos po torom + ftoblacd, Plan WS wes seeks
felp becausd Bisssloat Lelas han Boek ef bad recent ly blt plant,
she could rol whes Pore ashe wrohe- vu, or a Her Aer orf eatance
ty Sook ellnigels. Plund Tf felt geal fro beevuse joe? Says

pra she Aad boon Kfol hy PEP Asis baad Whiten ftlers na Wat
if she caked a lohnel a ac mothetaches , i she wold be
ahoueo! 9? fe geaeral pylation. Mol plant t AxS aot brea
wiyed. lm fe} hess Mon a pllson Ake trash.

ay, Cn Thy ab, ACh, Ploint ff again eele Marten t Luan
Wenzina abeut the frense and eves placed mn genera / frog latitr

on Gus, h 2016 « Ohoueh W's Shoul! Aave been a joyous

Mornept, plain Aff fel) cheap aad puthattasseb abodt hh, Mans
of fer accongh shared /,

45. lhen plain Af f ative 1a gracral popele tion where
wmoates are fosyd wr Aumratoiues, plait ff as hecl fo he
oNeued ” thaalr a private Accordag +p boc bepertamt

7290 BLY 7.0.4

 

 
Case 3:19-cv-00512-BAJ-SDJ Document 7 09/16/19 Page 13 of 30

Keqolotion Wy, C-b/-022 886 CAA) Q)tAy ~- 03) aad

Me (A). Plant ff Aad pevossly requested sock Privacy
aad “I> tbhuwed such it ceMb lock eaviornipwats. belerdoat
Rhears Jol! fA hain Hot the CON COS i Me shower and
toiled areas del al esock, Ths wos a he. ta tact the
comeros ce work and not only ave Sey cacstoatls
wetched in ce: din Qea; af the pr son byt aSec unity personel
of Aish caak alt a 70 @ OAp an te, + personal phones
whieh Mas Hon ty vied He fos fase anMar f erotd if
evra from Aone, Wh very Mart phe tostebod Me COpirra s
bya Ered for sexdsl astaslt on a ofbonderts).

| Aloe Ch fogusi Id, 2016 plat again spoke with

Steg] wher Ms. Stacey and a:hed to be placed bn a
Cles} - GG fan or Area py fe those sul fer iag fiem geeder
dys phoiva. Ria, te His dle Deledaat Gamble Madall
setie/ wey hors Aad Yell vhe paral Ff Mat ade Aad ta get
ts “pegolaticn’ do athad ouch chasteifpuogians o/ Groups of
bhery y. vel, Hrs wes Gedvaly « stall teelie, and vod thot .
Plan hilt adds ta geacral pepulehion, He Stacey revealed Hat
Have "Ss #6 Such Classe:, Glerps, or therapy: She fer Aveled
gloat, (ft: conborm 4p Me rales prttenne fertarniag ty effemiaale
Cxprasions . She Ad a} appear wtatherqus but Srey iad Hereat
ase ts tak PY ploce by seevir ty, She ake cheged plant Mf
dud tp mech toe Lo Aomene therapy.

27. Several dimes while fa geaerel popolahiea, plorat tf
ba, seat back + der Anas quat ters b change inte hase
F-Hing ’ ae clythes. Oave she esas even denied to fetum tg

a

the toad Ine beeoise she dod allegechy ssc Fer of huaity
$7°5C CD 4.0.5

 

 
Case 3:19-cv-00512-BAJ-SDJ Document 7 09/16/19 Page 14 of 30

by wearing teh! +b tes,

a B. Oa Aes. IS, AON Phick ff aad plotadd jan
od, Sf4- because Aefeadaal Kiode by he Poa le rhservedl
plaratitt Aading Sex sn the Shower on We cameos U renting
the sheer Qrra.

29. falter Hot same day ploint Hf howd paraeds
Hot aol ealy AS the canias ja the doer werk ; byl 4
plant ffs Asti, bels were made as to He contents at der
oratalia , and wer toalla Qanyore could be beau k t fat He loon
where the monitors are hept Fother, Aelencoal Rheans,
Deferdant Leo Lonbe , Bt belendant Tapes ) ond an ramole Nowe
hacey QiHot a vinwed He footage of plorot SF having $°X
fo, hed, Mane seearsty feletedl Purposes, Os Mough pleva Le
stauted in a pornographic wioure. Qs phn WH hanes Hat
other tamales and security persone ll had been viewing her -
“prior showtss anch bothroom breaks, as well os the Sex Scene.
Plant tf wos moched by secu ty and ‘amates abevl her
genitalia , Sex positrons, Floor fhe poles while Aa ving ser,
and other demean "4 details of the video footages. Port Hf
coastaadly fel} aadl feels violated by such actions,

30. Ose jn Ovgust, Lol plant tf spake with
Defendant Guach and she tld plaintit4 thal the teaser
she vas not peceiving individualized aad oppropire te medreal

drealenee4 ar any frealment for grader dysphoria af all 'S
betaust of See sity, She ithe obeyed Hal hefeadant bamble

ard Defendant davespere otempled % ge! secarity ty about

plainlil £ to tike harmire therapy and other steps to alleviate

Syorptom| af Aer geadee Ayphoria bol See wnty deaveol dhe (eque’s 4,
fase Cte") 4.6.6
Case 3:19-cv-00512-BAJ-SDJ Document 7 09/16/19 Page 15 of 30

J! On Boy: al, 40 Ie plew Fe if fied aa fidounrs botive
Re mecby Boeeduve C OF a ) cowplaiund Ve foang ty vayersiste

oA. Dn dug. a Y ION - han +} { Pred a Mestel gaa ly
AGP pee Vaining dw bes ein alten ' ed did Sabrzecl and
Oppoprret: avbial tare.

33. Lui lug. AE, AON phat ff tHe he LSP avolral
died [A Kasten Ther. ore ehided 2 Copy ete Akg
asking tou beds, Defeada:t Th sents j syok 7 wilh plat Hf the
Lodowes, ereeh frente, Ky gad asyved Je both PRPs veere
fikd, one! or the tecera, She obeged she cou ab He Hale
tach Drs fee! peiailt Msydent Lhd Luodhe whe ‘4s ove l
FUEL clams, gad sboehiors.

34 Yy Set. 1,28% pbinklf received poher taal
hee Com dens f bod beri presiyee! aut Evert herrg processed
GL fois Meuber 1$P-f0Ie-a376. Pha nt tf Devs eco Gif
fosmed posporse to He Poy 22, 200 ANS,

ag. Ch" Sept As, Jal pic Aff 1204 arihenech at
i350 am aod plecd aa thickle, ond faad cult s boa Ad
ou! Sie/e Fo: Wie Load uf Hi bel, SG, bes lding Cittane whieie
he leadant R heams Auld ited, Defendant Al ium den Ald plain
We hacw rn 2 4, ty thos fucker. Me ger Fads chores, Eder
dep He PRE os 2Y back over you tight aude Os plantlf
Sigard He ARP wtdrawt fun she wes woined neve ty pt
Avs fame in auather PRE Me setinedd He next aight foget «
Humb ft int aod re-stecate his Hreat, fy drat EF Ls os polit ede
36. Plart ff Adit bee whed b Ay se aves the
ted couph of day; she ssogh! adyie, Plaintiff spake with Sgt.
Holine ; oth, tel: the steele striavsly aad tag k phat tt to

Pe 5j¢ CD 4.0.7

 
Case 3:19-cv-00512-BAJ-SDJ Document 7 09/16/19 Page 16 of 30

Delendant esse whem told Haintitt ts wrk Pefendlaat Coodie
and rePile the BRP. Se plaintiff dd oa Sept. 27, 201.

3% On Sept. 27, 2006 plat ff wrote belendont
Losdie aad attied fer of the actisas of beleadoat Rheams,
the Jock ak seasstindy given tp pleat Hs PR Ep complarat
Ond ‘yy sade) tiga tran , plarat ts ho tas aad conten sater wth
Defendant Thoms , Aow plant f f fell she Ws geting He
fon around ond wes leeeruing @fe thealmeat of ah fo, grader
dysphoria . f; Vint ff Wwe Aaving Hauble showering 1a prevole,
She was beang Aortassed by Seeunsty due to Aer exerc rds 0G
Aer sight ts shower in prevete , Aor Sete Dept. Reg. L-Ol-042
wos) being aston tied os a sused ger Tainiag to caasensuel
SEX ads between inmates and the resulting protection CORCFIN
list inaclaents of those found guilly of coaseasuel sex acls,
and pal the plaintiff dd net weal 4 drag or wv Heahen!
AAP # 15P-20K~ 23%. Oho tel plaints fl hed aot jeceive
o seigense ty fer RAP Filed on Qug A3,206. Copnes of the
PRPs were enchied in te Atte,

38. On October 1, 20K Ploints $f wrote the Ue
of Operotvens for “poe” ard submes Hee! a copy of Awe Nd
Bkhs, One Complaining of voyerssm and teteha tan and onshw
per fovaing to aot gettiog @ ceponse te rhe Qvy, 23,20K ARP.
A copy af beth the PRA Gog. Al, Abm and Civ, 43,201
PRPs were ineluded. Plaint Ff aho gra/leo! an origina | Copy
40 the warden al ZSP Delendeat Varney, N, feygeasé was

Cv tt tA,

34, On Cc 4, her 18,a20K plant, F f spoke with
Oclendoat Lamble aad oAiing fary Se3JegA Ds Gamble Stopped!

149° CB 4.0.8

 
Case 3:19-cv-00512-BAJ-SDJ Document 7 09/16/19 Page 17 of 30

ard called beleadgnt Slaves pere and told Ayn thet Ae
CDelindont bamble) belieurd Pleat ff wos a "prime tanicdlate’
for hormone therapy. Defendant Bemble weat on ty doh De.
Lavagere Hal he wai celecring the platitt to Arm for He
purpose of perseribing sar ol Aorment treatment

4. Afts the call, Defendant Gamble told pleials ff to
hook al Ais Arognosis wert ‘o her aredieal record officrally
Diognosia 5 plant ff wath grad Bysph ura Delerdort Gamble alleged
Ae hod aot Ane so betore beeavse Ae Aad! to speok to Ars preest
abo! the plat tf and He anesal deesions Ars job sequited dee
te moke af dimes, Delordaal bumble alleged he fae! aol dha gnosed
Plot ff prior % the! chie dve to nial rehgious ICasons,

Yi, Oviing the Ce, 140K visit with Lelendaal Bambhe
Plant H reiterated her need for aaedial Arie aad Cape nef
expressed trouble Shee gu "5 as wel as other alneah fom Aer
é onditon, Deflerdoal Lanbh perser bed More she pag aedications
a tervterated Securities Stance on plora 4H preseating Aenelf os
a emak.

Ya. Oelerdant Bamble aottird ploiattf thot he could
n0ot/ would aot perserioe flecestaty Healments alo because it
would fot oaly effect the plats ff, Ae ahged tal what Be
does fo, the ploawtf Ae would Aave tu ols tor Mose in presen al
Ios @, He abeged Mure Was No presidead of poly sath ch wold
allow Aion dy pericesbe plant ff Healmeats jn accordence to
the Standards of Care and aol ger the f load gates toy other 3
my condi ten,

43, foley aad practice is Haalare a focter ja
plant dt 5 denial of tealment,

Po5¢ GO 4.0.9

 

 
Case 3:19-cv-00512-BAJ-SDJ Document 7 09/16/19 Page 18 of 30

YS. On Mov. /,20t placatilf mde G contidentyal
PREA claim ia the fitirace of Colonel Mo tHtles ha dhe presence
of Defeadoal Rosso aon tying his of an atlenp tec! lape. lohae|
Alef, told beleadlen! Rosse te Aave plaat ff taken ty the hospital
termediate ly. Deleadoat Rosss tok plot ff 4o on esceos hing
Seeunty gead whe wok phiat bf to a bolting cell sn Uy hb pital,
Pb tes 5:00 pm Sg? balduna fol plaatcff ¢ hed peesonally
spoke sas Hh savestigative serviees bul grace Hey had olf Jett
plaints ty wes then seduined + her hving guerters witout Seeing
Anyone ake! dhe aHempl ed! (afr. TAs kell a sare of (age aaol
Agpelessaess ta whe plain ff,

YS, Delerdent Rosse Aeld A seiplinary court on Mov, 4,
2616, Despite Aes haowledge ot the jneioleal fe atlened placatelf
o plea bosguen agreement nsiavating G guilty verde t aphes whist.
bthen asked of the sess af Me dorgitel vivid plot told
Defendant frosse whet ha pperod aed de As coquardec! such
Kaouwledge, found glam iff quilly [rgAting Gthol tn bbing off
Aer attacker whe Wad Tira ty lage der) ' and pom shed Aer
whea he kaew ploiat Af was actushy a vietm.

Yo. Oa Nov, 3, 2016 pleat ff ral Delendont Leable
aatit ying Ain plaintiff stl had aot seea Deteadant heveipere and
was got schedhd to see Ain. Plaiatitt alse asked Jo see fim
abet the PREA allegation,

47. GR On Aly 14 2016 plaatitf wrote Detencladt-
Lavesgere requesting to ee him about back pain and gentler ay syph ona.

8, On Mou, A820 planh tf spoke wrth befinden}

Ray k anol sertrrated Aer teguest i. Aommene Hera py, Actless
fo @ rer, elecholys, aHawing plantitt tr hve as otek,

P°5¢ SED +1,0.i0

 
Case 3:19-cv-00512-BAJ-SDJ Document 7 09/16/19 Page 19 of 30

aad ex pt4i5 Aergelf a. 4 fenale Via greening sued as besa
QNowed gow her huis post shoslder bath, slyk fa haie in
elleniaale styk; (suche as poaytarls, braids, ploets, ust tebber
bands , pony tal ties, perms, ede) , ack hey eye hods, Grow f gre
nail peat firge Api, ear stud earpings, Aiess 10 on ef fempate
smannes, be adhesicd by Ave female nome Cie haggfiiiys bi bey
Chock ) and fenele firneva 3, and pot be had 42 xylose Aor
beeost onffe: pA geotol areas absent paigrad Crevastenttls
Plaid HH Lather peyoested fo. her te have security srmout He
CA mre s fiom the sAower and lP; higem areas 1a he ahirot ones
and Pas stl plawrift Bos etteit tp an out hevse of povete festicam
Altea ip he ewort Crim ament, Aad Plarat ff db! Lberdeat
fork of pe. PRED a Mecatien and asked Hol ft Gloag cath
Der voyer ison / telohatin, aad aed ral Acatnnd cacnploials he

sauestigatedt Wa cork dential Matt,

Y?, De load af Pres k bd a aol bied of ploiat bs
phycical and psy hologico! Aotms me hohag he lod hiahd 4s the
Coatiayal Asie ty down Arisel, comm f surcidyy wule- COs hole
Are sell, odo seeral prsoaoldbies, wise A vgs, aad auto pre daay,
Deloodbaat bark esos obs voebilied of plaradl coatiaued and wonstning
dep tien, onne ty oH chs » Suicide deck ons, ond phys col gale
characters st .es {t tuawy ine hoding bot al pated ty hr vue
riany Ar shin Aarceeiing Ae dveost throah ond Foss tranhivrby,

bet be en ye a ard Grew wn yess I hod sd, gped swith
as face ¢, cheh, af hog atéale Delerdaat Pas k tb J toh, va of

arasele prsars, na hlararrs, bot t boshes, Ombarrassing spoaty acess

erteethions, weraht bos., Acren hor dy, Aatthea, f4; we, vomiting,
Momrarts at grates ty, and Lerhng. of Ar hhsiaesi al associated

Pos GD +40. ji

 

 
Case 3:19-cv-00512-BAJ-SDJ Document 7 09/16/19 Page 20 of 30

with plaictitt, heh of tegctheaad medical tealment, Deferdeat
Porks noliticd ploiatitt thel belendants Gamble , Laveipere, Vaatey,
Loodie , Thomes, Aecsell and! others oH kao of plaintHtts tomphea ens
fiom todo, aly sphoria but seeunty toastlereid plaratif: fs feguest aj
a Hest t security and she also appeared hostile fecavse of
plaintiff pecsistaat pursuit of ynedieo! treateread. Betendeat Racks
hal Some day Cov. 26,2016) stupped pleat EL of ofl aaah

fe yctions even helwe a bock X-Ray wey completed due to
complaial |, of bower bork pain ond esp te plaintidt ha ving -
two Surgeries oa Aen eight fond aad all prea doctors plocing
ht dia te sdrietions én it permanently.

56, Defendoal Parks actions were eot poolessional
bot sodistie ard maherous while guised und the cobs of
how ond medeol practice. Plaint fs actuol Auyts and painse
wtratohy and physieoNy = palere Di stequarded due be Detenclaat
harks personel Feelings towards Aomesex ua t'ty ano! sde eared
plas ats FL medical treotart because at it

5t. On Mowe 30, 2016 Plant ff eos ~hayed for back
pain pajuries, but plaint.tf hod aohvady been stiyped of work

testuetiens aad ploced o4 an ine Het we medicatian fegimine

sateatione My by Debendaat forks, The X-Roy eas an atlemt
to Codes up and gutty Defendant backs actors but ja tealily
Delendaal Perk had atkeady ‘Heated ’ Callogedh, ) plaintiff
withow! looking af X-Rays.

$2, Plaint ff constantly feel dtstray At Ae foless, ahae,
and phe need tr hve wih several petsoral, ies. QF dimes she

feels sel destucdive, aad acts out negatively , or turns to
drugs

(490 QUITED 4. 0.12

 
Case 3:19-cv-00512-BAJ-SDJ Document 7 09/16/19 Page 21 of 30

53. There fs fo policy or trainin of cortectionol

offices or aay guidence for offictal, +5 feoet db plaintiff s
popes medical neces and jastead of seeking b semedy this
they are seeking ty allay, dl seouroge, obstructe iavestigatons,
Obstruet medreol needs , and porsve o blanket policy andor
practice to deny Medeal treaknent for geader dyiphow'a.

$4. These is got a meditol person haown fo pleat ff
whe has ary significant experiance o/ experts 10 this ‘ela of
study at ASP or Doe anol the Ack of qreatment a3 bPrtou3
and Vf, Hrtateaing aad poses a sigatreaat ish of seriaus and
inepacoble harm. -

55. Plaiad ff again spoke ath Lebondaat bamble on
Ton, s 2017 and reiterated Aer aced how medal sn trven tion
As well as al physical ead mratel bayou? alleged Keren and
0; told Pata video contience Jed been held by Delerdaats
Gambh, Lavesipee, Coodit, Thomas, anc! ahs and He egaclossea
wos abseat a Federal cout order, Ao chenge s welll be ywade
fer Foining to the trasdoesle sb Hreataeates) otf inmates saith
grade dy sphova, That 1s there weld be ata tyeatbnents atall,

56, Plaintiff hes suffered fram gender dy sphoria since
child hosd aad has notticd abl Aebiadlaats of Hrs. This i's tot
Something Hat vai} Go away. Oa Sanvary 26,4017 plant ff
Again LA a Suede aMempt. PM CALELAQMM feb, of 2017
plait ff filed a law sul against the prior avationed ohbeadeats
and in Qetober, 2017 Db€ mode « polity pertaining to tras geade
aad those with geacler dyyhoria but pever pul it jnte prackyee,

57. In Ostharch of JO plaiat ff Jawsuit cas
Wi se'ssed aHhout presuaher. AA Def, of 2018 plat f

G795¢ GRR 4.0.13

 
Case 3:19-cv-00512-BAJ-SDJ Document 7 09/16/19 Page 22 of 30

tried to cut her feitreah out whieh {43 bled in several
shtehes. The! pronth she ake £,leol Step a ARP: ty the
one) ynentionecd Atieia ana ahs Filed a Mews step / ARP
pertaining +o being aie! muda trealmeal stil fir tad
Ay sphere The Step 2 RAPS wsere Mute responded A. The
Step | GD sesporse alleged plarati tf is a male ina male
fast totian aad would be teated as such. Futher, only
psychiatne counichiag ancl meds vsoulel be the evatned
tieotmeat bu plead fls Pognos Is. These aie aot treadnents
for gender dysphoria at al, Theis tr ealana ts dav dhe aymgploens
of geader Ayyphoria » For example... if a Prison hes a htadeche
so bed 3? couse: Shot person Yo grad bisa Ae teeth, Yoo
should rat give ang thot prison @ saath pieces Thals
treating tHe Sym tan of the headache. Tot the headache
self, —— That is ushat is 50°74 on here.

58, Ogain in May of 4019 plant tf gHempled suicide
Cesaliing ia seunat stole herng ploced iA Aer arm.

S49, The Steg 2 response far the Jas} AAP wos a
temond bock ty the step I personel ack aswledging the treatment
Is fot ade vate fo ti ratment CIOS OG l/ greece HOF w/a) anf
ehaaaledae nent of the veannd $o placals £F again filed aStye2

and POMC ge? andhy (0 pons . Alara tiff COS again pot bias
this court For help.

2g¢ DG 40.14 -

 

 
Case 3:19-cv-00512-BAJ-SDJ Document 7 09/16/19 Page 23 of 30

CLAIMS

i, All Defendants ave being suet iy deayin /, Meinl
her Mailed Stotes Cu,$) Pras ttationad Ctr) Right
4s be tree fram C/ vel aod urdsyal aishmneal whereas
each Defendaals etter goa actin M rnactiaas cont idud

O les ult the anied Plaintiff hevng cond tans thol ds not
fall be les Qa Ls, Cons), Standard;

a. James deBlane aad Dortel Vonney dene] aad "3 daying
Ploiatiff Ber ight ( I+h) Amendmedt Chncach, ) as, Const.
tight b be fice baw cruel and uausval punishaat by fi ating te
inplinedt-policy aad tran subordinates pertarning & said
peliey aa how fe heel, abract, and tespead bo traasexvals
and offenders wth gen der Ay phorra}

3. (Mathes Gamble , handy Lavespere / kasten Thames, Shewyl
lLoidse, Detrel Vaanoy, r hoss6, Cynthia Pack, ? Rheams,? Tracey,
James Le blone , sett Trovi's ; Toseph FG. hamarhnese, Tae
Falgout ) Z. Ducat } Antonis tdhi taker , 34 th Sauth , wane bee
Jane Doe */, QAM SID Sohn Doe, MBO ard Brodley
Aa Combe y denied plointitt Arr Sih Aatada 015, Const, tight fobe
Free fiom equel ancl uavial punishment by denying plint Hf
adequate medeat treateneat toc fn gender Ayiphore and fr
hindering said treolment, or worsening ploiat tf; condita)
of conf, ndment toa puat whiek wld te below ZY Const.

S$ tondard: b y achons or joachions Meged Aerein ,

@. 7. brade ly la Lomb, ? Rheams , ? Jones are each being
sued for denying plants tt Aer beh harend, 1,5. Const. tight te
be free fist evel arc aausual punished whereas each

Page $y 15

 
Case 2:19-0v-00512-BAJ-SD) _ Document 7 09/16/19 Page 24 of 30
tecorded , vreuwid, and adewied others 44 see video leotege
of plaratiff naked, Showering , (ing the toikt, aad having
iv fos Aoa~-jeeuwrity fPasans du? taterd to, bewd, serail
Qa tf reat en ;
5S, Jane Dev at / 5 beg sud tor he ying pluati Fer
bth Auneact, “4b 8, Laas}, right ty he fiee tian cual aad uate t
poa'thment by farting to sche poley and Aaaing shel f per feraing
Ae geada rsphoia, The poly catia hy adr in Oct, OIT Vs
fort iy, frache f ane Loe Sita wroahe
. Darre} Yoanty 13 being suet ta, hovieg Camects in
Hs Peifed aud shower Q0eas in the Domatosres at LSp and
oho having ay! IO Stes Ay 5 personel phones ya which they
fad whe fostege a! aay fume pri vratahiga of plarat ffs ght
to be free fren ccoel and uavsval poashintad unde Hhe bih Auamd.
of the U3. Coths
7. Sames £0 Blanc ) Sheryl Coat / Leical Yoana , Aaa torte
(iketieiem th Hake, ? Trsesy Mobbed banble Renty hevaptt,
Teolf Trav, Toseph fa marbirete acd Seth Caf Gie all
being seed for doayers plant Fk pe Sih Ane, fog LAS, Coast,
righ de be fret fiom evvel and aavsuel pun'shmet by failing
do grote plaid ff Lum sexual assoult, Ge yoyers$m) fuewy
plat Lf fa shout aad ast toiled yshy le bern vider tera dark,
ond fother cedused 4. oMy,) plarottt ds ALe a putobl ruptian
wile ug the do tet thereby foserng pleiati +o Ox past Aersell
4a comesss ard j-mnaled alse using thr tarled or sh oulte ale.
Said det pndaats ahs failed ta protect plant ff figm a
subs dantal eish of serual ayzault and boiled be protect
plant ff trom act. Baim anhr ¢ subsheatial tsk of self fam;

pace GMB 4.0.16

 
Case ng. ea eH Document 7 09/16/19 Page 25 of 30

, hd oh ae rs being sue of - enoching Offender
e c . 1 8 .

pes on y A wwhiek Aisernivehes against Hyonigrndns

and phe sah |
4 ty Pu perst Hy, grndy pelrrance 1 v olebioa

al pleat ff bea Aiveadinpot “Ly 5, Cord, reg Mls Le fo tian

rivel gad soival guar shnrtat,

be 49, Jan0. de Llane be earl Devel Vonegy are

4 fuer for violate plat ff, to ght 4) ly tive ram
CbMMAT & va, ba oJ val pumas kmept ares the oth Anert of He
WS. Const, hy Heaying plants 44 the righ! 4) hat

q Avie jay ; Pa $ 4 y “Fa j
wae? iférp ; wv 4eF a oh aud af i? nt tsb ‘3 anct ‘4
ot Se Oa “
f ¢ aderds €

fo, PH Sof 0 Sy 45 lad Or P Vb berate; ob orcad to

plaiad ff, Sfe ‘ai rediral A,
1H Ms freed f a i
NeCiaty Hooded F Y ayy “I A “ atewlly
t (Pe % i fA) has ee gtd hes ahs g . 7) J. f
Ae: Buk A f (7 ‘ 7 pee °
é f feven , L/S, ao st,

hnesel / y reg ht ty be fiee tise clochared
(Pals MH AAT,

/ Mn Ife dust, qe ber sud yn Ment indvideal
onto, atte to! Copenty, Phir Tf , 2 A !

' fe Leno ar.

urtrained A the fo Beat ost th ragt ty ovh ove be

6

a, A: :
ay, 0 evthay ty she Ay rj tert Ay be, Mega te.

   

(29° CD o/,(),)7

 

 
site

Case 3:19-cv-00512-BAJ-SDJ Document 7 09/16/19 Page 26 of 30

COMTIAMULO FROM PAGE S

TZ. RELIEF Crontpved);

f
r

ae Plant tf tegyeit lamest, 4s be tearoved hem the ower
dad polio crreos;
3, Plaind ff tegurit Deterdaat; be easaned aad otdered 4 nel
oe plant td 4 Ox pose bee brea s4 and/or geAacaital aie;
to otf. paaltes abscat eaigea? Cutuafteates j
iy. Faint lf regera? ob Lda yA Cajon in estab sting
\ pebry Ge ¥ bpsenice saberoting le, perheme ty raid johey
an Boat Wipes gore eat pysve EREP adegatioas ina

~ can, dha 4, d ptanee >

 Plaatdt fegorit Ootr cheat; be adorn! te ih) ictahahion
ettei 1, ancl ohrogds 4 Aine v Agel vedresyy
6 Plant tt teg vert fresréne thes apyi  &,
% Placah tt request +o be ahouwd tp ea pies) het fool gender 4
thisugh lori ag , clothiag / and Seaoh flonesn USE |; |
& Phat fegvest theetiolyses on Aer face, choad, and fogs
arial to be ollemed use of lager ot bd rang pewdr; aad lf ih Compl,
Go Pla i Ef tegursi Bétess to eHeumrere LOW s$aig provers
sold tb feels ia DOC tokly due ts thers gencler, sch
as bot aot hinted 40 pony Jol Wes, pony teil holders, Fat Cops,
pink bohia, sanitary pods, hy tick ,eye hanes, ect, f
@, Plant ff tequest do be examined by a guehtied yeciahst
with eepeiaate tn treating gee der Ay yshoria poriedty:
He Paint fegueit confrasoton tor Gry fegel fees acc turd

“ the pursait of H's Jege! aches
poge 5-O.|

 

 
VI.

Case 3:19-cv-00512-BAJ-SDJ Document 7 09/16/19 Page 27 of 30

Relief

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite

a YQ o4
no cases or statutes. Attach no exhibits. Phar tegues! Deberlerts be cayb ined fom

 

Plaintiffs Declaration

1. | understand that I am prohibited from bringing a civil action in forma pauperis if, while
I was incarcerated or detained in any facility, I have brought three or more civil actions or
appeals in a court of the United States that were dismissed on the grounds that they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am
in imminent danger of serious physical injury.

2. I understand that even if I am allowed to proceed in forma pauperis, I am responsible for
paying the entire filing fee and any costs assessed by the Court, which, after payment of the
partial initial filing fee, shall be deducted from my inmate account by my custodian in
installment payments as prescribed by law.

3. | understand that if I am released or transferred, it is my responsibility to keep the Court
informed of my whereabouts and failure to do so may result in this action being dismissed

with prejudice.

4. I consent to receive orders, notices and judgments by Notice of Electronic Filing.

Signed this_ / 2 day of Sepheaber , 20 £9 .

Leh.

 

Signature of plaintiff(s)

 

 
Case 3:19-cv-C SYA EMUED uRKOM MQGk ote 28 of 30

Ide p aight sequest compensatian fr meatal ant
frpical iA nf ULES alleged Feraa;

iS, P lount fF request poate dlartage: agaist cach befendeat
Aeiein fx Ais or bec achons arf pnactions alleged Herein }

14, Plant ff request Jolemeaadh a sry trial.

pS.02

 
Case 3:19-cv-00512-BAJ-SDJ Document 7 09/16/19 Page 29 of 30

fe bored to L oioble Jodhe B. Ji Eng ton

Dis vsitign’ Cut of Court je tllement
nb of Biltg £ Saavary S, 2007

Date ot Diyostions Oc tober a 2006

3. Pactes Plain : Abert Chitk
Versus

Defeadaat: antes Lehlant etal
Loort 2 US. Dat Cowt , Mle le Dist, ot Jovitiana
Docket? 16-¢V- %66
Judge : Richard A Bovigeeis, Te.
Dispose one Dismi's3 fe fe. le fo shle a Chain
Date of tilings July 13 2016
Date of Dispestione Saavaty 12,2018

4 Po hes* (Plaiat 1 ) Abel Zk
Versus
(D efrachaal) Cartes Le Blane etal
Covst Q lS, Mita Dist Cow?, Mlle bist at Leriena
Ducket® ¢7-ev-/

Toole . Horerable Reian fA Secheon

O iyposs tea? Disenissed bout prejudice
Da te ot Pilicg ¢ Februaty Aad, 2017

Date ot Dispasitian ¢ March 24, 2018

Aesfec ey y S, ober Ad

6, feb t Chih

Vash 2

 
Case 3:19-cv-00512-BAJ-SDJ Document 7 09/16/19 Page 30 of 30

DECI a. SER VICE

) fle se, Plant th > a” the abode and
feapi Ble ofp ere by sweal

unter poly of pry Y the abole and tole 0 1) frve

ard! correct ant has heen walked ty He wey Lott
bo the Mikde Dist, of LA on H's 1278- !27H ayy of

September 20/9 » electronica ly hy placiag $a oh the
His Mar! addressed 46 legal pe CONS, Sgn

jth, Kebet / Ons. A

Ooc AGW TEC

LGereral Dehvery )
huS tate her.

LIS ¢Y Tonica fact
Fngola, LA 70712

Page &

 
